Citation Nr: 9905283	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  93-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the reduction in the rating for the veteran's 
subluxation of the third and fourth cervical vertebrae with 
traumatic arthritis of the cervical spine from 30 percent to 
10 percent was proper.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which denied the benefit sought on 
appeal. The veteran, who had active service from April 1963 
to March 1966, appealed that decision to the BVA, and the 
case was referred to the Board for further review.
 
In December 1994, the Board remanded this case for further 
development to include recent treatment records and an 
orthopedic examination.  Following the completion of this 
development and other requested development, the case was 
returned to the Board and, in December 1996, the Board 
restored a 20 percent evaluation for subluxation of the third 
and fourth cervical vertebrae with traumatic arthritis of the 
cervical spine.  In that decision, the Board also remanded 
the issues of entitlement to an increased (compensable) 
evaluation for history of pain of the thoracic  and lumbar 
spine; entitlement to service connection for degenerative 
disc disease of the dorsal and lumbar spine with 
spondylolysis and spondylolisthesis; and entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  The veteran appealed the 
Board's decision to the United States Court of Veterans 
Appeals (Court) and the parties filed a Joint Motion for 
Remand and to Suspend Further Proceedings.  In a September 
1998 order, the Court granted the parties' joint motion, 
vacated that part of the Board's decision that denied 
restoration of a 30 percent disability evaluation for 
subluxation of the third and fourth cervical vertebrae with 
traumatic arthritis of the cervical spine, and remanded the 
case to the Board for further consideration.  Pursuant to 
this order, the case was returned to the Board.

 
REMAND

In the joint motion for remand, the parties indicated that 
the issue of restoration of a 30 percent disability 
evaluation for the veteran's service-connected cervical spine 
disability required certain action by the Board.  The parties 
indicated that the Board improperly reversed the burden of 
proof with respect to the rating reduction by requiring the 
veteran to show entitlement to a restoration of the rating.  
The parties noted that the Board cited to Francisco v. Brown, 
7 Vet. App. 55 (1994), for the proposition that the present 
level of disability, as shown by the most recent VA 
examination, was of primary concern.  The parties noted that 
the Court stated in Brown v. Brown, 5 Vet. App. 413, 421 
(1993) that in rating reduction cases, even where the rating 
has been in effect for less than five years (as in the 
present case), the Board has the burden to show, by a 
preponderance of the evidence, that the rating reduction was 
warranted.   

In addition, the parties noted that the Board remanded the 
veteran's claim for a total disability rating due to 
individual unemployability because it was inextricably 
intertwined with his claim for service connection for 
degenerative disc disease of the dorsal and lumbar spine 
which was remanded for a medical opinion.  According to the 
parties, in every rating reduction case, the disability at 
issue must be considered from the point of view of the 
veteran's ability to seek and maintain employment.  See 
Brown, 5 Vet. App. at 421; 38 C.F.R. § 4.10 (1998).  
Therefore, as the rating reduction claim is inextricably 
intertwined with the TDIU issue, it should be remanded to the 
RO for simultaneous adjudication.

Furthermore, the parties indicated that the May 1995 VA 
examination relied on by the Board revealed that the veteran 
had a strong psychiatric overlay to much of his 
symptomatology.  The parties noted that the Board remanded 
the veteran's claim for service connection for degenerative 
disc disease of the thoracic and lumbar spine for, among 
other things, a psychiatric examination to determine the 
extent of the psychiatric overlay and its effect on the 
veteran's service-connected disabilities.  The parties agreed 
that as the examination report did not support a distinction 
between the psychiatric overlay with respect to the cervical 
spine, as opposed to the thoracic and lumbar spine, 
psychiatric testing should have been requested for all 
segments of the spine.  

Finally, the parties noted the absence of an amended report 
following the May 1995 examiner's indication that he would 
review the report of an MRI of the cervical spine prior to 
rendering a final diagnosis.  The parties found that the 
reasons and bases supporting the Board's statement that the 
absence of an amended report showed that the physician did 
not wish to amend his findings or diagnosis was inadequate.  
In addition, the parties found there was no indication that 
the Board reviewed the findings of a May 1996 MRI report in 
making its final determination.  For all these reasons, that 
part of the Board's decision that denied restoration of a 30 
percent disability evaluation for subluxation of the third 
and fourth cervical vertebrae with traumatic arthritis of the 
cervical spine was vacated and remanded to the Board for 
further development.     

The Board finds that pursuant to the parties' joint motion 
granted by the Court, and in order to comply with the order 
of the Court, further development, to include orthopedic and 
psychiatric examinations, is necessary before the Board can 
appropriately address the issues identified in the parties' 
joint motion.   

Accordingly, this case is REMANDED for the following actions:  
    
1.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and severity of any current 
cervical spine disorder.  Any indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should 
comment of the limitation of activity 
attributable to the veteran's service-
connected cervical spine disorder 
including the impact of this disability 
on the veteran's ordinary activity and on 
the veteran's ability to work.  The 
examiner should also be requested to 
comment specifically on MRI findings 
dated in May 1995 and May 1996 and to 
render an opinion regarding the 
significance of the reported findings 
particularly with respect to impairment 
of function.  The rationale for any 
conclusions should be reported.  The 
veteran's claims file must be made 
available to the examiner for review in 
connection with the examination.  
 
2.  The veteran also should be afforded a 
psychiatric examination to determine 
whether there is a psychiatric component 
to the symptomatology associated with the 
veteran's cervical spine disorder.  Any 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Specifically, the 
examiner should be requested to provide 
an opinion, with supporting rationale, as 
to whether there is a psychiatric 
component to the veteran's complaints 
associated with his cervical spine and 
the extent to which a psychiatric 
pathology might account for the veteran's 
complaints.  The veteran's claims file 
must be made available to the examiner 
for review in connection with the 
examination. 

3.  Thereafter, the RO should review any 
examination report(s) received to 
determine if they are in compliance with 
this REMAND.  If deficient in any manner, 
they should be returned, along with the 
claims file, for immediate corrective 
action.

4.  Following the completion of this 
action, the RO should review the evidence 
and readjudicate the issue of whether the 
reduction in the rating assigned the 
veteran's subluxation of the third and 
fourth cervical vertebrae with traumatic 
arthritis of the cervical spine from 30 
percent to 10 percent was proper, in 
light of all the pertinent evidence of 
record, and all applicable laws, 
regulations, and case law, to include 
Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  Pursuant to the joint remand in 
this case, the RO should ensure the 
readjudication of the rating reduction 
issue is accomplished simultaneously with 
readjudication of the claim for a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities which was remanded to the RO 
by the Board in a December 1996 Board 
decision.  

If the decision remains adverse to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals




- 7 -


